DETAILED ACTION

1.	This action is responsive to the communications filed on 04/22/2021.
2.	Claims 1, 2, 4-9, 11-16, 18-21, are pending in this application.
3.	Claims 1, 2, 8, 9, 15, 16, have been amended.
4.	Claims 3, 10, 17, have been cancelled. 

Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

	Applicant’s arguments with respect to claims 1, 2, 4-9, 11-16, 18-21 have been considered but are moot in view of the new ground of rejection. 

Claim Interpretation

Independent claims 1, 8, 15, (along with other dependent claims) recite “workloads.” The examiner will construe “workloads” as defined by applicant’s specification:
[0034] Throughout the present disclosure, it should be understood that the term "workloads" (e.g., "first workloads" at 320 and "second workloads" at 330 in FIG. 3) may refer generally to virtual workloads (e.g., VMs 131-136) and/or physical workloads (also known as physical server, physical machine, host, etc.). For example in FIG. 2, a physical workload (not shown for simplicity) may be deployed in the same network 191 as first agent 221. In this case, network scanning controller 210 may perform the first network scan using first agent 221 to obtain address mapping information associated with the physical workload. Further, a "virtual workload" may be any suitable virtualized computing instance, such as a container running inside a VM, etc. Some examples will be discussed further using FIG. 7. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1, 2, 4-9, 11-16, 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kienzle et al. (US 8,844,041) in view of Brandwine (US 10,320,750).
Regarding claim 1, Kienzle disclosed:
	A method for a network scanning controller (Figure 1, central management server 116) to perform agent-based (Figure 1, Agents 110) network scanning in a software-defined networking (SDN) environment that includes the network scanning controller, a first agent and a second agent (Figure 1, Agents 110), wherein the method comprises (Column 3, Lines 38-47, network mapping system that employs a managed overlay network including a hierarchy of nodes. Multiple subnetworks, each having various nodes assigned to that subnetwork): 
identifying multiple networks (Figure 1, Subnetworks 118), by the network scanning controller, for which network scanning is required, wherein the multiple networks include a first network and a second network (Figure 1, Subnetworks 118 shown as different networks), wherein the first network is a first logical overlay network, the second network is a second logical overlay network (Column 3, Lines 40-41, overlay networks), and the first network and the second network are different (Column 4, Lines 21-27, CMS 116 sends instructions to perform network testing (i.e., identifying network scanning is required), in order to gather data regarding mapping of subnetworks); 
(Column 4, Lines 21-27, the CMS server sending instructions for performing network testing to the agents. The network testing including data regarding mapping of subnetworks. Column 5, Lines 46-67, all agents and supernodes execute a network detection sensor for detecting devices (i.e., workloads) in a subnetwork (i.e., located in the first network) within an overall network. The network detection sensor and network mapping manager can be integrated into the operating system of the agents. Figure 1, showing a first subnetwork 118 connected to a first supernode 111 and further connected to first agents 110 and all within the first subnetwork 118. Column 15, Lines 21-26, each supernode compiles a list of the servers with which its agents communicate, as well as the protocols used. It collects the information about those servers using tools such as NMAP); 
generating and sending a second request, by the network scanning controller, to the second aqent to cause the second agent to execute a second NMAP utility to obtain second mapping information associated with multiple second workloads, wherein the second agent, the multiple second workloads, and the second NMAP utility are located in the second network (Column 5, Lines 46-67, all agents and supernodes execute a network detection sensor for detecting devices (i.e., workloads) in a subnetwork (i.e., located in the second network) within an overall network. Figure 1, showing a second subnetwork 118 connected to a second supernode 111 and further connected to second agents 110 and all within the second subnetwork 118. Any other subnetwork/agent/workload shown in Figure 1 can be considered the second subnetwork/agent/workload. Column 15, Lines 21-26, each supernode compiles a list of the servers with which its agents communicate, as well as the protocols used. It collects the information about those servers using tools such as NMAP); and 
generating aggregated mapping information, by the network scanning controller, that includes the first mapping information associated with the first network and the second mapping information associated with the second network (Column 6, Lines 33-44, the sensor 120 (network detection sensor 120) uses this data in mapping the topology of subnetworks 114, 118, which can be combined (i.e., aggregated) with results from other supernodes for mapping all of or a larger portion of the network 112).
While Kienzle disclosed network address translation (Column 11, Lines 54-57), Kienzle did not explicitly disclose obtaining first and second address mapping information. 
However, in an analogous art, Brandwine disclosed obtaining first and second address mapping information (Column 9, Lines 18-37 displaying one or more network scans. Figure 4, showing the network scan (i.e., first agent) corresponding IP address to MAC address (i.e., address mapping). Column 5, Lines 57-66, Figure 2, showing the network scan 204 along with multiple VMs (i.e., workloads) at virtual network 214A (i.e., first network) and at virtual network 214b (i.e., second network)).
One of ordinary skill in the art would have been motivated to combine the teachings of Kienzle with Brandwine because the references involve scanning networks for address information, and as such, are within the same environment.  
(Brandwine, Column 5, Lines 25-30).
	Regarding claims 8, 15, the limitations are substantially similar to claim 1. The claims recite a non-transitory computer readable medium (claim 8) (Kienzle, Column 2, Lines 23-25, computer readable medium) and a processor (claims 8, 15) (Kienzle, Column 7, Lines 51-53, processor). Therefore, the claims are rejected under the same rationale. 
	Regarding claims 2, 9, 16, the limitations of claims 1, 8, 15, have been addressed. Kienzle and Brandwine disclosed:
	wherein performing the first network scan and the second network scan comprises: receiving, from the first agent, the first address mapping information specifying hardware address information and network address information associated with each of the multiple first workloads; and receiving, from the second agent, the second address mapping information specifying hardware address information and network address information associated with each of the multiple second workloads (Kienzle, Figure 1, showing multiple agents 110. Column 5, Lines 46-67, all agents and supernodes execute a network detection sensor for detecting devices (i.e., workloads) in a subnetwork. Brandwine, Column 11, Lines 28-51, the network scan returns information such as the IP (i.e., network) addresses of the various computer resources and the MAC (i.e., hardware) addresses of the various computing resources).
	Regarding claims 4, 11, 18, the limitations of claims 1, 8, 15, have been addressed. Kienzle and Brandwine disclosed:
	wherein the method further comprises: prior to performing the first network scan and the second network scan, receiving a request from a network management entity to perform network scanning in the multiple networks (Kienzle, Column 4, Lines CMS 116 sending instructions for performing network testing (i.e., requesting)); and 
generating and sending a response to the network management entity, wherein the response includes the aggregated address mapping information (Kienzle, Column 6, Lines 33-44, the sensor 120 (network detection sensor 120) uses this data in mapping the topology of subnetworks 114, 118, which can be combined (i.e., aggregated) with results from other supernodes for mapping all of or a larger portion of the network 112. Column 18, Lines 29-55, results are aggregated and reported to higher level supernodes in the hierarchy).
Regarding claims 5, 12, 19, the limitations of claims 1, 8, 15, have been addressed. Kienzle and Brandwine disclosed:
	wherein the method further comprises: receiving a query identifying hardware address information of a particular workload (Brandwine, Column 9, Lines 18-37 displaying one or more network scans. Figure 4, showing the network scan (i.e., first agent) corresponding IP address to MAC address (i.e., address mapping). Column 5, Lines 57-66, Figure 2, showing the network scan 204 along with multiple VMs (i.e., workloads) at virtual network 214A (i.e., first network) and at virtual network 214b (i.e., second network)); and 
(Brandwine, Column 9, Lines 18-37 displaying one or more network scans. Figure 4, showing the network scan corresponding IP address to MAC address (i.e., aggregating address mapping)).
For motivation, please refer to claim 1.
	Regarding claims 6, 13, 20, the limitations of claims 1, 8, 15, have been addressed. Kienzle and Brandwine disclosed:
wherein identifying the multiple networks comprises: identifying the first network to be a first logical overlay network that connects the first agent with the multiple first workloads that include first virtualized computing instances (Kienzle, Figure 1, showing agents connected to subnetworks. Column 3, Lines 38-47, network mapping system that employs a managed overlay network including a hierarchy of nodes. Multiple subnetworks, each having various nodes assigned to that subnetwork. Brandwine, Column 4, Lines 4-54, Figure 1, scanning a virtual network. Virtual network including virtual machine instances (i.e., first virtualized computing instances)); and 
identifying the second network to be a second logical overlay network that connects the second agent with the second workloads that include multiple second virtualized computing instances (Kienzle, Figure 1, showing agents connected to subnetworks. Column 3, Lines 38-47, network mapping system that employs a managed overlay network including a hierarchy of nodes. Multiple subnetworks, each having various nodes assigned to that subnetwork. Brandwine, Column 4, Lines 4-54, Figure 1, scanning a virtual network. Virtual network including virtual machine instances (i.e., second virtualized computing instances). Figure 1 showing multiple virtual networks along with multiple network scans).
For motivation, please refer to claim 1. 
	Regarding claims 7, 14, 21, the limitations of claims 1, 8, 15, have been addressed. Kienzle and Brandwine disclosed:
	wherein performing the first network scan and the second network scan comprises: receiving the first address mapping information via a first secure channel established between the network scanning controller and the first agent (Kienzle, Column 18, Lines 20-26, the module stores the map or data associated with the map or can provide this information to higher supernodes for storage in a database. Brandwine, Column 7, Lines 53-67, Figure 3, showing security service configures resources to execute network scan (i.e., secure)); and  
21receiving the second address mapping information via a second secure channel established between the network scanning controller and the second agent (Kienzle, Column 18, Lines 20-26, the module stores the map or data associated with the map or can provide this information to higher supernodes for storage in a database. Brandwine, Column 7, Lines 53-67, Figure 3, showing security service configures resources to execute network scan (i.e., secure)).
For motivation, please refer to claim 1. 

Conclusion

Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.     
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven C Nguyen whose telephone number is (571)270-5663.  The examiner can normally be reached on M-F 7AM - 3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.C.N/Examiner, Art Unit 2443                                                                                                                                                                                                        /RUPAL DHARIA/Supervisory Patent Examiner, Art Unit 2443